Case 3:18-cr-04683-GPC Document 99 Filed 05/07/19 PageID.780 Page 1 of 3




       BIENERT, MILLER & KAT2MAN, PLC
       Thomas H. Bienert, Jr., State Bar No.135311
       James Riddet, State Bar No. 39826
       Whitney 2. Bernstein, State Bar No.304917
       903 CaUe Amanecer, Suite 350
       San Clemente, California 92673
       Telephone: (9'49};369-3700
       Email: tbienert.@brakattomeys.com
              jriddet@Hmkattorneys. corn
             wbemstein@bmkattomeys. corn

       Attorneys for Defendant M^ohammed Ahdul Qayyum



                                 UNITED STATES DISTRICT COURT
  9|
                          SOUTHERN DISTRICT OF CALIFORNIA
 10
 11    UNITED STATES OF AMERICA,                    CASE NO. 18-CR-04683-GPC-3

 12                 Plaintiff,                      ACKNOWLEDGMENT OF NEXT
                                                    COURT DATE
13           vs.
                                                    Assigned to Hon. Gonzalo P. Curiel
14| JACOB BYCHAK, MARK
       MANOOGIAN, MORAMMED
15     ABDUL QAYYUM, AND PETR
       PACAS
16                  Defendants.

17|
18
       DEFENDANT
19 || ""           MOHAMMED"""
         " '"^" '^ ——•"—"   ABDUL QAYYUM,
                               — '<'" ' —•'by and through
       undersigned counsel, hereby files his acknowledgment of next court date, Thursday,

   August 1, 2019, in the above-captioned matter.
2iir"^l'"~^'
       I DATED: May 6, 2019 Thomas H. Bienert
22 || James D. Riddet
23 Whitney Z. Bernstein
                                            Bienert, Miller & Katzman, PLC
24 || —, — " .^^^,
25
                                            By: s/ Whitney Z. Bernstein
26 I                                                        Whitney Z. Bernstein

27 I                                             Attorneys for Defendant Mohammed Abdul

28 I

                                                  1 18-CR-04683-GPC-3
                                  ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 99 Filed 05/07/19 PageID.781 Page 2 of 3




     1 BIENERT, MILLER & KATZMAN, PLC
      Thomas H. Bienert, Jr., State Bar No. 135311
  2 James Riddet, State Bar No. 39826
      'Whitney 2. Bernstein, State Bar No.304917
  3 903 CaUe Amanecer, Suite 350
      San Clemente, California 92673
  4 Telephone: (949}^369-3700
      Email: tbienert@bmkattorneys.com
  5          jriddet@Bmkattqrneys. corn
             wbernstem@bmkattbrneys.com
  6
      Attorneys for Defendant N[ohammed Abdul Qajyum
  7
  8
                                 UNITED STATES DISTRICT COURT
  9
                          SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 UNITED STATES OF AMERICA,                       CASE NO. 18-CR-04683-GPC-3

 12                 Plaintiff,                     ACKNOWLEDGMENT OF NEXT
                                                   COURT DATE
 13          vs.
                                                   Assigned to Hon. Gonzalo P. Curiel
 14 JACOB BYCHAK, MARK
    MANOOGIAN, MOHAMMED
 15 ABDUL QAYYUM, AND PETR
    PACAS
 16          Defendants.

 17
 18
             I, Mohammed Abdul Qayyum, hereby acknowledge the next court date in the
 19
      above-captioned matter is scheduled on Thursday, August 1, 2019 at 9:30 a.m. I
20
      hereby promise to appear before the Honorable Court on that date and at that dme
21
      without further notice.
22

23
      Date: 5/5/2019
24                                                     Mofislnmed Abdul Qayyum
25
26
27
28

                                                                            18-CR-04683-GPC-3
                                  ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 99 Filed 05/07/19 PageID.782 Page 3 of 3




  1                               CERTIFICATE OF SERVICE
  2         Counsel for Defendants certify that the foregoing pleading has been

  3   electronically served on the following parties by virtue of their registradon with the

  4 CM/ECF system:
  5                                        Sabrina L. Feve
                                       Assistant U.S. Attorney
  6
                                       sabrina.feve@usdoj .gov
  7
                                         Melanie K. Piers on
  8
                                      Assistance U.S. Attorney
  9                                  meknie.pierson@usdoj .gov

 10                                         Robert Ciaffa
 11                                    Assistant U.S. Attorney
                                      robert.ciaffa@usdoj .gov
 12
 13 DATED: May 6, 2019                      Thomas H. Bienert

 14                                         James D. Riddet
                                            Whitaey Z. Bernstein
 15                                         Bienert, MiUer & Katzman, PLC

 16
 17                                         By:            s/ Whitney Z. Bernstein

 18                                                            Whitney Z. Bernstein
                                                  Attorneys for Defendant Mohammed Abdul
 19                                               Qayyum
20
21
22
23
24
25
26
27

28

                                                   3                                 18-CR-04683-GPC-3
                              ACKNOWLEDGMENT OF NEXT COURT DATE
